CATES, Judge
(concurring specially).
No demurrer or other test of the indictment on the evidence being pressed on the trial judge, I consider this case one for Code 1940, T. 13, § 66.1
In the interest of economy and judicial labor, I see no need to rule on the thorny question of whether “one Poulan Chain Saw” is sufficient. Chain saws come in many sizes and weights. See Stollenwerk v. State, 55 Ala. 142; and Wideman v. State, 269 Ala. 49, 110 So.2d 298.
Such questions of law which are not reserved for appellate review cannot be first presented in this court. In view of appellant’s argument — on a single point — I vote to decide this case without opinion.

. § 66. The chief justice and associate justices of the supreme court, or a majority of them, may fix and determine the specifications of the said reports as to contents, type, size of page, length of line, character of appearance and binding. * * * the judges of the court of appeals shall not be required to write opinions in eases where the decisions merely reaffirm previous decisions, or relate to questions of fact only, or when the cases decided would, in their opinion, serve no useful purpose as precedents; * * * ”